DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-15 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    161
    1042
    media_image1.png
    Greyscale
(filing receipt dated 9/22/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In line 4 of claim 1 (the first line of text under the structure of formula (I)), the following limitation “heteroaryl, , C1-C6-alkyl” was deleted and replaced by the following: --heteroaryl, C1-C6-alkyl--.
In the twelfth line of text in claim 1 (the penultimate line of step (a)), the word –hydrogenation—was inserted between the words “metal” and “catalyst”.
In the first line of text under the structure of formula (X) in step (c) of claim 1, the limitation “such as OH, OR or halogen, preferably chloro,” was deleted and replaced by the following: --selected from OH, OR or halogen,--.
claim 1, the structure of formula (VII) was deleted and replaced by the following: --
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
--.
In the final line of claim 4, the phrase “GaCl3, preferably AlCl3” was deleted and replaced by the following: --GaCl3--.
In line 3 of claim 6, the phrase “preferably Ru,” was deleted.
In the sixth line of text in claim 6, the limitation “hetereoaryl, C1-C6-alkyl and C1-C6-cycloalkyl,” was deleted and replaced by the following: --“heteroaryl, C1-C6-alkyl and C3-C6-cycloalkyl,--.
In line 2 of claim 7, the limitation “(R and S)- 1,1’-binaphtyl,” was deleted and replaced by the following: --(R and S)- 1,1’-binaphthyl,--.
In the final two lines of claim 7, the phrase “ethyl, preferably (R and S)- 1,1’-binaphtyl” was deleted and replaced by –ethyl--.
In line 1 of claim 8, the dependency was changed from “claim 1,” to –claim 6,--.
In lines 3-5 of claim 8, all three instances of the limitation “binaphtyl” at the end of the lines were deleted and replaced by –binaphthyl--.
In the final line of claim 11, the phrase “GaCl3, preferably AlCl3” was deleted and replaced by the following: --GaCl3--.
In claim 13, line 3, the phrase “A is as defined in any one of claims 1 to 3” was deleted and replaced by the following: 
--A is selected from aryl, heteroaryl, C1-C6-alkyl, C2-C6-alkenyl, C2-C6-alkynyl and C3-C7-cycloalkyl, which aryl, heteroaryl, C1-C6-alkyl, C2-C6-alkenyl, C2-C6-alkynyl and 3-C7-cycloalkyl are unsubstituted or substituted with one or more substituents independently selected from halogen, cyano, C1-C6-alkyl, C1-C6-haloalkyl, C1-C6-alkoxy, C1-C6-haloalkoxy, C2-C6-alkenyl, C2-C6-alkynyl, C1-C6-alkylsulfanyl, C1-C6-haloalkylsulfanyl, C1-C6-alkylsulfinyl, C1-C6-haloalkylsulfinyl, C1-C6-alkylsulfonyl, C1-C6-haloalkylsulfonyl, C2-C6-haloalkenyl and C2-C6-haloalkynyl--.
In the first line of text under the structure of formula (X) in claim 13, the phrase “such as OH, OR or halogen, preferably chloro,” was deleted and replaced by the following: --selected from OH, OR or halogen,--.
In the final line of claim 13, the compound of formula (VII) was deleted and replaced by the following: --
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
--.
Claim 14 was deleted and replaced by the following: 
--The process according to claim 13, wherein the chiral transition metal catalyst comprises a transition metal selected from Ru, Rh, Ir and Pd, and a chiral ligand with a bidentate phosphor of the general formula (VIII)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein Z is a linking group and R1, R2, R3 and R4 are independently selected from aryl, heteroaryl, C1-C6-alkyl and C3-C6-cycloalkyl, each of which is unsubstituted or 1-C6 alkyl, C1-C6 alkoxy, C1-C6 haloalkyl and halogen.--.
In claim 15, the structure of the compound of formula (V) in line 2 was deleted and replaced by the following: --
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
--.
In the fourth line of text in claim 15 (the first line of text under the compound of formula (II)), the phrase “GaCl3, preferably AlCl3,” was deleted and replaced by the following: --GaCl3--.
In the final three lines of claim 15, the phrase “esters, preferably the additive is selected from acetyl chloride, isopropenyl acetate, 4-methoxybenzoyl chloride and p-anisic anhydride” was deleted and replaced by the following: --esters--.
The following new claims (16-23) were added:
--16. (New) The process according to claim 1, wherein Y is chloro.

17. (New) The process according to claim 4, wherein the Lewis acid is AlCl3.

18. (New) The process according to claim 6, wherein the transition metal is Ru.

19. (New) The process according to claim 7, wherein the linking group Z is (R and S)- 1,1'-binaphthyl.

20. (New) The process according to claim 11, wherein the Lewis acid is AlCl3.



22. (New) The process according to claim 15, wherein the Lewis acid is AlCl3.

23. (New) The process according to claim 15, wherein the additive is selected from acetyl chloride, isopropenyl acetate, 4-methoxybenzoyl chloride and p-anisic anhydride.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Klecyngier on 2/23/2021.
Allowable Subject Matter
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed process are the teachings of US 2016/0157485 (‘485, published 6/9/2016, of record in the IDS filed on 5/15/2020).  ‘485 teaches various processes for producing compounds of formulae (IV), (VII), and (V) (see whole document, in particular schemes and experimental procedures in [0458-0583, 0718-0727, 0731-0759, 0774-0778, and 0837-0848]), however ‘485 does not teach or suggest that said compounds can be formed using the rearrangement procedure of instant step (b) in claim 1 / the first step in claim 15 (independently claimed in claims 10 and 11) in which a compound of instant formula (II) is treated with a Lewis acid to produce a compound of instant formula (III).  Compound (IV) of ‘485 claim 1 / the first step in claim 15 for the processes described in examples P2 and P3 of ‘485 to arrive at the instant claimed process of claims 1-9, 16-19, and 15.
With further respect to claims 10 and 11, which recite instant step (b) in claim 1 / the first step in claim 15 independent of the other process steps recited in independent claims 1 and 15, also see the teachings of: i) Truong (“First synthesis of (1S, 2S)- and (1R, 2R)-1-amino-2-isopropylcyclobutanecarboxylic acids by asymmetric Strecker reaction from 2-substituted cyclobutanones” Tetrahedron Asymmetry, 14(9), 2003, p. 1063-1072, of record in the IDS filed on 5/15/2020); ii) Yamashita (“A new synthesis of cyclopentanones by the ring expansion of 1-acyl-1-[p-tolyl(or methyl)thio]cyclobutanes” Tetrahedron Letters, 24(1), 1983, p. 79-82, of record in the IDS filed on 5/15/2020); and iii) Ohshita (“GaCl3-catalyzed skeletal rearrangmement of -trisubstituted aldehydes” Org. Lett, 2005, 7(2), p. 331-334).
Truong teaches the following rearrangement (see p. 1064):

    PNG
    media_image5.png
    205
    876
    media_image5.png
    Greyscale
; and
Yamashita teaches the following rearrangement (see p. 80):

    PNG
    media_image6.png
    144
    383
    media_image6.png
    Greyscale
.  Neither of these rearrangements reads on the process of claims 10 and 11 as both appear to require that variable “A” in instant formula (II) be a heteroatom (-STol or –OMEM).  Ohshita teaches the following rearrangement (see Scheme 3 on p. 332): 
    PNG
    media_image7.png
    140
    369
    media_image7.png
    Greyscale
.  Ohshita further teaches that ring size of reactant (7) greatly affects the product distribution (8 and 9) obtained from the rearrangement reaction, but Ohshita does not teach or suggest which product would be favored for other ring sizes (see discussion of Scheme 3 on p. 332-333).  Further, the product distribution would also be expected to be affected by the instant substituent “A”, adding another layer of uncertainty to extending the teachings of Ohshita to other systems (see schemes 1 and 3 on p 332).  Therefore Ohshita also fails to teach or suggest the instantly claimed reaction.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622